Citation Nr: 1229950	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected residuals of a right knee injury, status post partial meniscectomy and anterior cruciate ligament (ACL) repair, from 30 percent to 10 percent was proper.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for the Veteran's right knee disability from 30 percent to 10 percent effective August 1, 2009. 

Although the Veteran was represented by the American Legion during much of his claim and appeal, he revoked power of attorney in November 2011.  Therefore, the service organization no longer represents the Veteran.  The Veteran has elected to represent himself in this matter.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system in this case.     


FINDINGS OF FACT

1.  In March 2009, the RO notified the Veteran of a proposal to reduce the disability rating for residuals of a right knee injury from 30 percent to 10 percent, based on an improvement shown in his condition.

2.  The RO effectuated the reduction of the Veteran's disability rating for his service-connected right knee disability to 10 percent effective August 1, 2009, in the May 2009 rating decision on appeal.  

3.  The reduction in rating was carried out in accordance with applicable procedures.

4.  At the time of the reduction, a 30 percent rating had been in effect since May 2, 2000 (exclusive of temporary total ratings in effect from March 15, 2005 to October 31, 2005), a period of approximately nine years.  

5.  The Veteran demonstrated no more than slight recurrent subluxation or lateral instability involving the right knee at the September 2006 VA medical examination and neither reported nor demonstrated any instability at the October 2008 VA medical examination.    

6.  At the time of the reduction, sustained improvement had been shown in the degree of disability associated with the Veteran's right knee disability, and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

Reduction of the disability rating for the Veteran's service-connected residuals of a right knee injury from 30 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his former representative has alleged any prejudicial or harmful error as a result of insufficient notice, and no prejudicial or harmful error has been demonstrated, for reasons addressed below.

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. § 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

Under applicable law, when the reduction in evaluation of a service-connected disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all of special due process requirements pertaining to rating reductions.  The Veteran was notified, by way of a March 2009 rating decision, that the disability rating for his service-connected residuals of a right knee injury, status post partial meniscectomy and ACL repair, was proposed to be reduced from 30 to 10 percent, with detailed reasons for the proposed action.  In the notice letter attached to the March 2009 rating decision, the Veteran was notified that he had 60 days to present additional evidence to show payments should be continued at their present level.  He was also advised that he could request a predetermination hearing within 30 days from the date of the notice letter.  The Veteran did not respond.    

In May 2009, the RO issued a decision which effectuated the reduction in the disability rating for service- connected right knee disability from 30 to 10 percent, effective August 1, 2009.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case.

The Veteran was also provided with the laws and regulations pertaining to disability ratings, as well as the specific rating criteria used to evaluate his service-connected disability in the December 2009 SOC.  The RO explained the basis for its reduction in the rating decision and SOC.  Therefore, the Board finds that, if any VCAA notice was required in this case, the lack of such notice is harmless error because the Veteran, and any other reasonable person, should be expected to understand what was needed.  For these reasons, it is not prejudicial to the Veteran for the Board to decide this appeal.  No notice error has affected the essential fairness of the adjudication.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claim.  The Veteran was afforded with VA medical examinations in September 2006 and, approximately two years later, in October 2008.  He has also submitted lay evidence in support of his appeal.  Pertinent VA treatment records have also been considered.  It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the record, and that neither he nor his former representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Reduction of the rating

The Board has thoroughly reviewed all the evidence in the record pertinent to the claim.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102. However, the Court has specified a different burden of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO was justified in reducing the veteran's 60 percent rating, rather than whether the veteran was entitled to "reinstatement" of the 30 percent rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. 413,421 (1993); see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Entitlement to service connection for residuals of a right knee injury was originally established in May 1979.  At that time, the RO assigned a noncompensable (i.e., 0 percent) disability rating effective July 29, 1978.  Based on findings of an April 1999 VA medical examination, the Veteran's disability rating for residuals of right knee injury was increased to 10 percent effective September 14, 1998.  See May 25, 1999 rating decision.    

In November 2000, the Veteran filed a claim for an increased rating for his right knee disability.   The RO awarded a 30 percent evaluation under DC 5257 (formerly rated under DC 5259), increased from 10 percent effective May 2, 2000, based on
December 2000 medical examination findings showing severe instability of the joint with internal derangement.  

The Veteran's 30 percent disability rating was continued effective November 1, 2005, following the award of temporary total disability ratings from March 15, 2005 to October 31, 2005.  See rating decisions dated May 11, 2005, October 20, 2005, and December 13, 2005.  Notably, a September 2005 VA medical examination conducted during the Veteran's period of convalescence showed "clear evidence of instability of the knee".

In August 2006, the Veteran filed an increased rating claim.  In September 2006, the Veteran was afforded a VA medical examination to determine the current level of severity of his service-connected right knee disability.  The medical examination, in pertinent part, showed a trace anterior drawer sign of 2 millimeters with a firm end point, as well as negative Lachman's and McMurray's tests.  

In the October 2006 rating decision, the RO noted that the recent evidence showed some improvement in which severe lateral instability is not shown; however, sustained improvement had not definitively been established.  The RO then continued the 30 percent disability rating for the Veteran's right knee injury residuals, and noted that the assigned evaluation was not considered permanent and is subject to future review examination in light of the likelihood of continued improvement.  The RO also granted a separate 10 percent disability rating for degenerative arthritis of the right knee at that time based primarily on evidence of pain with limited motion shown at the September 2006 VA medical examination.    

In October 2008, the Veteran underwent a VA review examination to determine the current level of severity of his service-connected right knee disability.  Based on the results of the medical examination, which showed no instability of the right knee, the RO proposed to reduce the disability rating for the Veteran's right knee injury residuals from 30 percent to 10 percent for symptomatic removal of semilunar cartilage.  

The RO subsequently issued a May 2009 rating decision reducing the Veteran's disability rating from 30 percent to 10 percent.  Cumulatively, in the May 2009 rating decision and December 2009, the RO explained that the VA medical examination conducted in September 2006 showed a trace anterior drawer sign of 2 millimeters with a firm end point, which was an objective finding commensurate with the evaluation of 10 percent.  Based on the finding of improvement in the Veteran's right knee instability, a routine future examination was scheduled for October 2008.  The RO then noted that the Veteran complained of right knee pain, stiffness and easy fatigability but denied deformity, giving way, instability at that examination and objectively demonstrated lateral collateral and medial collateral ligaments that are intact to varus/valgus stress, as well as no instability or patellar/meniscus abnormality.  The RO further noted that the examiner wrote that the Veteran demonstrated a radiographically stable right knee when compared with the December 2005 study.  

The RO explained that the previously awarded 30 percent rating was based on objective findings of severe instability; however, objective findings from the September 2006 medical examination revealed only trace instability and objective findings of the October 2008 medical examination revealed a stable knee.  The RO further explained that the examination results show that a 10 percent evaluation for symptomatic removal of semilunar cartilage is warranted.  The RO then noted that a higher rating is not warranted because the evidence does not show moderate or severe subluxation or lateral instability of the knee.  The RO also stressed that the Veteran continued to receive a separate 10 percent evaluation for his degenerative joint disease of the right knee based on objective findings of painful motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59. 

  
The Veteran filed a timely notice of disagreement and substantive appeal as to whether the reduction in his disability rating was proper.  He asserts that his disability rating should be restored to 30 percent because (1) the reduction was based on one 15-minute examination; and (2) he had complained of worsened right knee pain at the October 2008 examination.

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In addition, where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

In the present case, the Veteran's 30 percent rating, reduced to 10 percent in the May 2009 rating decision on appeal, had been in effect for more than five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply.  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

The Veteran's service-connected right knee injury residuals had been awarded a 30 percent rating under 38 C.F.R. § 4.71a, DC 5257 for other impairment of the knee.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability. 


In reviewing the evidentiary record, the Board notes that the 30 percent rating the Veteran seeks to have restored was awarded based on a December 2000 medical examination.  That examination revealed severe injury to the right knee, internal derangement, and rupture of the medial collateral ligament.  The examiner noted that there was definite instability of the joint with internal derangement of the joint with a medial collateral ligament so lax that the joint tended to come apart with lateral flexion and lateral pressure, which was quite painful for the Veteran.  Based on this evidence, the RO granted a 30 percent disability rating, effective May 2, 2000.  DC 5257 provides a 30 percent disability rating for the severe instability demonstrated at this examination.  38 C.F.R. § 4.71a, DC 5257.  

The rating reduction was based on the results of two VA examinations, in September 2006 and October 2008.  As noted above, the Veteran showed only trace (i.e., slight) instability at the September 2006 VA medical examination and, approximately two years later at the October 2008 VA medical examination, showed no instability.      

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 30 percent to 10 percent, in the May 2009 rating decision, was proper.  Indeed, the September 2006 and October 2008 VA examinations reflected sustained improvement in the Veteran's service-connected right knee, particularly with respect to its stability, from the level of severity shown at the prior December 2000 medical examination.  

In this regard, the Board notes that findings included in a May 2006 VA orthopedic outpatient note are consistent with the results shown at the examinations.  Indeed, in May 2006, the Veteran demonstrated only trace instability.  This evidence further supports the conclusion that the Veteran had demonstrated sustained improvement in the stability of his right knee at the time of the reduction.  Indeed, the Veteran showed either slight or no instability for more than two years, which certainly shows sustained improvement regarding the stability of the right knee.  The level of impairment shown during this period is more consistent with the assignment of a 10 percent rating.  

The Veteran has asserted that reduction of his 30 percent rating was improper because he told the October 2008 VA medical examiner that his pain had worsened, which does not indicate improvement of the disability.  However, the reported pain involving the Veteran's right knee is contemplated in the disability rating assigned for degenerative arthritis.  The Veteran does not contend nor does the evidence show that the Veteran experiences pain due to instability of the right knee, which was the basis of his prior 30 percent rating.  

Regarding the Veteran's contention that the reduction was based on one 15 minute compensation and pension examination, the Board notes that the assertion is simply not supported by the record.  As explained above, the reduction from 30 to 10 percent was based on the results of two medical examinations - i.e., the September 2006 VA medical examination and the October 2008 review examination.  The examination results showed sustained improvement of the disability.  Furthermore, regardless of the time taken to conduct the examination, review of the examination reports reveals that a thorough evaluation was conducted.  The Veteran's reported complaints were recorded at the examinations.  The VA examiner performed and reported all findings needed to ascertain the current level of severity of his service-connected disability.  X-ray results for the right knee were also reported.  Thus, upon review of the examination reports, we find them to be adequate.  

Although it is not clear whether the claims folder was available for review at the October 2008 medical examination and it was not available for the September 2006 examination, the examiner considered the Veteran's reported history as it relates to his knee problems as well as the demonstrated functional impairment caused by his knee disability in the examination reports.  Moreover, lack of claims file review, standing alone, does not render a VA examination inadequate.  Rather, what was important in this case was that the reports not only discuss the Veteran's complaints and impairment, but contain sufficient findings to determine whether the disability had improved.  That was clearly done here as shown by the discussion above concerning findings, or lack of, instability.  


The Board further finds that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  In this regard, the Board recognizes that the October 2008 VA medical examiner noted that the effects of the Veteran's lack of stamina, weakness or fatigue, decreased strength, and pain of the lower extremity had a significant effect on his occupational activities.  It is also noted that the VA medical examiner wrote that driving for long periods of time or walking for long periods of time caused increased pain and fatigue with the Veteran's work.  The examiner further added that the Veteran is currently capable of his current employment but may need to change his type of work in the future in order to continue with the postal service due to his knee.  

However, the above factors that are noted to affect the Veteran's conditions of life do not in any way indicate problems due to instability of the knee.  See, e.g., May 2006 form completed by Veteran's physician noting that prosthesis was not required for knee stability.  Again, the Veteran's demonstrated painful motion and related factors (i.e., Deluca factors), without evidence of limitation of motion to a compensable degree, are contemplated in the disability rating for degenerative arthritis.  

Furthermore, as acknowledged by the October 2008 VA medical examiner, the Veteran's knee has not kept him from working and he is capable of his current employment.  The Veteran has continued in his employment with the postal service as a letter carrier during the time between medical examinations for his right knee and the Veteran still demonstrated little to no instability at both examinations.  His being able to sustain such improvement over a two-year period, particularly when his job seems to require frequent use of the knee, certainly supports the conclusion that it is reasonably certain that such improvement will be maintained under the ordinary conditions of life.      

For the foregoing reasons, the Board finds that the competent and probative evidence of record, as detailed above, satisfies the regulatory standards of 38 C.F.R. § 3.344(a) and (b), because adequate reexamination of the Veteran's disability rating sufficiently showed improvement warranting a reduction in the rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were also followed by the RO.  Therefore, the RO's reduction of the disability rating for service-connected right knee injury residuals from 30 percent to 10 percent is found to be warranted by the preponderance of the evidence of record.  


ORDER

Because the reduction of the disability rating for the Veteran's service-connected right knee injury, status post partial meniscectomy and ACL repair, from 30 percent to 10 percent was proper, the appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


